Gray, C. J.
At the time of the trial of this complaint, no judgment had been rendered upon the verdict of guilty on the former indictment, and the question whether that verdict should stand was still open and pending on a bill of exceptions filed by the defendant himself. Under these circumstances, even assuming both prosecutions to be for the same offence, the former verdict will not support the plea of autrefois convict. Commonwealth v. Lahy, 8 Gray, 459, 461. What might be the effect of that verdict, if the defendant had never taken or had afterwards waived his exceptions, and stood ready to abide his sentence thereon, this case does not require us to consider. See Commonwealth v. Roby, 12 Pick. 496, 510; Commonwealth v. Harris, 8 Gray, 470, 473; State v. Elden, 41 Maine, 165; Stark. Crim. Pl. (2d ed.) 330. Exceptions overruled.